DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn.  However, new objections are made in view of the drawing and specification amendments as stated below. 
Applicant’s arguments, with respect to Claim Objections regarding Claims 5, 7 have been fully considered and are persuasive.  The Claim Objections regarding Claims 5, 7 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-11 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-11 have been withdrawn. 
Applicant’s arguments, with respect to the rejections of Claims 1-11 under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to Claims 1, 3-4, 6, 8-11, as stated below. 
Drawings
The drawings are objected to because cylinder characters (C2, C3, etc., for example, as illustrated in Fig 3) are not consistent with the nomination of “cylinder C” as disclosed in the specification of the Instant Application (for example, Para [0045, Ln 4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Applicant is encouraged to review all drawing sheets for compliance with US practice and conformity to the disclosure in the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-4, 6, 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Ln 22-23, the limitation “wherein the first bending part and the second bending parts are configured such that the first bend and the second bend are capable of being formed simultaneously” lacks support in the disclosure of the Instant Application.  The Specification (Para [0089], Ln 6-7) states “[the automatic bending apparatus] automatically bends the copper pipe connector through the single operation”.  A single operation is not restricted to simultaneous forming of the two bends claimed, but the broadest reasonable interpretation is that the operation is single if, during continuous operation, the bending apparatus completes a task, whether that task has one or a plurality of steps.  Since the claimed invention in the Instant Disclosure is configured to perform a task (bending a tube) using a plurality of steps, i.e., loading a tube, positioning the tube before bending, bending the tube and then ejecting the tube from the forming area, without stopping, those steps have been given the broadest reasonable interpretation of “a single operation”, although none must be simultaneous to be consistent with that definition.  Nothing in the disclosure of the Instant Application suggest the requirement for simultaneous operation of any two or more steps, as claimed. 
Examiner has interpreted the limitation to mean that the automatic bending apparatus is configured to perform the task of bending a tube, by use of a plurality of steps, in a single operation, consistent with the statement in the Specification of the Instant Application. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, Ln 62-64, the limitation “wherein the second cylinder and the fourth cylinder are…formed in opposite directions” is indefinite for failing to particularly point out and distinctly claim how the cylinders are formed in opposite directions, since (for example as illustrated in Fig. 3) they are illustrated to be substantially the same type of element, produced in substantially the same form.  Examiner has interpreted the limitation to mean that the cylinders are configured to operate in opposite directions, consistent with the figures, for the purpose of examining the claims and advancing prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lance (US 3,808,856), hereinafter Lance, in view of AutoBlog ((https://www.autoblog.com/2015/11/25/what-metal-is-the-exhaust-system-made-from/; site accessed 21 OCT2021), Herber Engineering AB 300S YouTube video (https://www.youtube.com/watch?v=ktc4aCqlX7s, site accessed 14JUL2022), hereinafter Herber and further in view of Saloom (US 4,102,173), hereinafter Saloom and Rose, et alia (US 2,639,493), hereinafter Rose. 
Regarding Claim 1, Lance discloses an automatic bending apparatus for a pipe connector (Col 2, Ln 2 & 28-30), comprising: 
a body (10) (Col 4, Ln 40-42); 
a supply part (14) (Col 4, Ln 43) located on a side portion of the body, wherein the supply part supplies a pipe to be bent (as illustrated in at least Fig 1); 
a bending position adjusting part (22) (Col 4, Ln 50) located on top of the body, 
wherein the bending position adjusting part is configured to adjust a position of the pipe supplied from the supply part before bending of the pipe (Col 4, Ln 53-55; Examiner notes the chuck [24] is disclosed as rotatably mounted with indexing means [28] to provide positioning of the pipe to be bent); 
a first bending part (72) and a second bending part (59) (as illustrated in at least Fig 11) located on top of the body, 
wherein 
the first bending part and the second bending part face each other and the first bending part is configured to form a first bend at a first location of the pipe and the second bending part is configured to bend the other side of the pipe (as illustrated in at least Fig.s 1 & 11 ); and 
a controller (210) located above the side portion of the body, wherein the controller controls operations of the respective parts (Col 9, Ln 15-17; as illustrated in at least Fig 13). Examiner notes the limitation "above" is not recited with any criticality or reference to a fixed datum or other element. 
Lance is not explicit to copper material, however Examiner notes that copper has not been recited with any criticality and being a material commonly available for pipe or tubing production, copper material could reasonably be expected to be formed using the apparatus as disclosed by Lance. Further, Examiner notes that Lance explicitly discloses the use of the apparatus for forming automobile exhaust pipes, which are known to be formed of steel, as evidenced by AutoBlog.  Examiner still further notes that copper, a metal, is a formable material, like steel, and an apparatus intended to form steel would be able to form copper material. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Lance to form copper pipe, since copper, a metal, is a formable material, like steel, and an apparatus intended to form steel would be able to form copper material; and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (see MPEP 2144.07). 
Lance is silent to the first bending part and the second bending parts are configured such that the first bend and the second bend are capable of being formed in one operation and both ends of the copper pipe connection are curved in opposite directions.  Herber teaches an automatic bending apparatus for a pipe (complete video).  Herber further teaches the first bending part and the second bending parts are configured such that the first bend and the second bend are capable of being formed in one operation and both ends of the copper pipe connection are curved in opposite directions (Herber, time stamp 0:15 to 0:45) .
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Lance to form a pipe, using a first and second bending part, as taught by Herber, in order to produce more than one bend in a single operation, and to produce the plurality of bends in any desired direction or orientation, including in opposite directions, to improve the throughput and utility of the automatic bending apparatus. 
Lance is not explicit to the first support member is configured to move toward and pressure the copper pipe connector at the second location to form the second bend on a second side of the copper pipe connector and the second support member is configured to move toward and pressure the copper pipe connector at the first location to form the first bend on a first side of the copper pipe connector.  Herber further teaches the first bending part and the second bending part face each other (complete video) and the first bending part is configured to form a second bend at a second location of the pipe (Herber, time stamp 0:30) and the second bending part is configured to form a first bend at a first location of the pipe, wherein the first location is different from the second location (Herber, time stamp 0:39), and 
the first bending part comprises a first support member (opposite the curved die, in direct contact with the pipe workpiece) (Herber, time stamp 0:30) and the second bending part comprises a second support member (opposite the curved die, in direct contact with the pipe workpiece) (Herber, time stamp 0:39), wherein the first support member is configured to move toward and pressure the pipe at the second location to form the second bend (Herber, time stamp 0:30) and the second support member is configured to move toward and pressure the pipe at the first location to form the first bend (Herber, time stamp 0:39). The Herber apparatus therefore is able to bend a pipe workpiece in many different bend radii and locations along the length of the pipe as well as in different rotational relations, with respect to any given location around the circumference of the pipe, without requiring die changes, thus improving the throughput of the length and complexity, as well as the number of pipe workpieces, in a given period of time, compared to a single head/die bending apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Lance to form a pipe, using a first and second bending part, as taught by Herber, in order to improve the throughput of the length and complexity, as well as the number of pipe workpieces, in a given period of time, compared to a single head/die bending apparatus. 
Examiner notes the limitation "pipe connector" has not been recited with any criticality, and has therefore been interpreted as synonymous with "pipe" or "tubing", for the purpose of examining the claims and advancing prosecution. 
Examiner further notes the nomination of first and second sides of the automatic bending apparatus and the tube to be bent have not been recited with any criticality and therefor , Examiner has interpreted the adjectives :first” and “second” to be used for positive nomination of specific elements, separate from other, similar, elements. 
Lance further discloses the body (10) comprises casters (213) mounted on the underside thereof so that the body is movable (as illustrated in at least Fig 1) and a discharge hole formed on top thereof to discharge a bent copper pipe connector therethrough (Examiner notes that elements [72], [59] & [94], as illustrated in Fig 6, comprise a hole, when elements [72], [59] are separated at the conclusion of the bending operation, intended to discharge the bent pipe connector therethrough). 
The combination of Lance, AutoBlog and Heber is not explicit to seating stands, however the of Lance teaches supports (17) (Col 4, Ln 45; as illustrated in Fig.s 1 & 3), under a bending position adjusting part (22), connected to the body (10). The combination of Lance, AutoBlog and Heber is silent to position adjusting rods. 
Saloom teaches an automatic bending apparatus for a pipe (Col 1, Ln 7-10).  Saloom further teaches the bending position adjusting part [3, 4] (Col 4, Ln 66) comprises: seating stands (47), (48) (Col 4, Ln 34-35) located on one side of the top of the body (as illustrated in at least Fig 2) wherein the seating stands are linked to the first bending part (Col 3, Ln 67-68 & Col 4, Ln 1-8 describes the connection between the seating stands and the body, and thus the bending part) and are configured to be moved by the first cylinder (29) (Col 4, Ln 3-11; as illustrated in Fig 3) so that the pipe connector supplied from the supply part is seated thereonto (as illustrated in at least Fig 3; 26a, 26b, 26c).  Saloom further teaches the advantage of the seating stands as the performance of forming operations without transverse shifting of the pipe (Col 5, Ln 51-54).  Saloom further teaches a connection plate (26) (Col 3, Ln 67) located on first ends of the seating stands to connect the seating stands, wherein the first cylinder is connected to the connection plate (as illustrated in Fig 4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by the combination of Lance, AutoBlog and Heber, to include seating stands and a connection plate, located on first ends of the seating stands to connect the seating stands, wherein the first cylinder is connected to the connection plate in order to provide a means to move the seating stands as required, as taught by Saloom, linked to the body, and configured to seat the pipe workpieces thereonto, in order to perform forming operations without transverse shifting of the pipe. 
Rose teaches an automatic forming apparatus for a round workpiece (Col 1, Ln 1-6), a related art to the claimed invention in the instant application.  Rose further teaches position adjusting rods (11 ), (12) (Col 3, Ln 37-38) located on both sides of top of the body (as illustrated in Fig 1), wherein the position adjusting rods is configured to adjust position of the pipe connector on the seating stands (Col 3, Ln 58-62).  Rose further teaches the advantage of the stands and rods in that a variety of operations may be performed on the workpiece (Col 3, Ln 39-50), extending the utility of the forming apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by the combination of Lance, AutoBlog, Heber and Saloom to include the position adjusting rods as taught by Rose, in order to extend the utility of the forming apparatus. 
Lance further discloses a second cylinder (Lance [81]; as illustrated in at least Fig 1) and a first bending body (42) located on top of the body (Col 6, Ln 3; as illustrated in Fig 11 ). 
Lance further discloses a first support member (72) located on top of the front surface of the first bending body in such a manner as to come into close contact with a portion of the pipe connector (as illustrated in Fig.s 11 & 12). 
Lance further discloses a first bending member (74) (Col 5, Ln 56; as illustrated on the left side of Fig 11) connected to the front surface of the first bending body by means of a hinge (76) (Col 5, Ln 57) in such a manner as to rotate around the hinge by the second cylinder (81) (Col 5, Ln 63) where in the first bending member is configured to bend one side of the pipe connector by rotation (as illustrated in Fig.s 11 & 12). 
Lance is not explicit to seating stands, however the combination of Lance, AutoBlog, Heber, Saloom and Rose teaches supports (17) (Col 4, Ln 45; as illustrated in Fig.s 1 & 3), under a bending position adjusting part (22), connected to the body (10).  Saloom teaches an automatic bending apparatus for a pipe (Col 1, Ln 7-10).  Saloom further teaches seating stands (26) (Col 3, Ln 67).  Saloom further teaches the advantage of the seating stands as the performance of forming operations without transverse shifting of the pipe (Col 5, Ln 51-54). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by combined Lance/AutoBlog, to include seating stands, in order to perform forming operations without transverse shifting of the pipe. 
Combined Lance/AutoBlog/Saloom/Rose is further not explicit to a first support member in close contact with a portion of the pipe connector seated onto the seating stands.  However, a skilled Artisan would recognize the seating stands of the combination of Lance, AutoBlog, Heber, Saloom and Rose could be positioned to arrange the first support member in close contact with a portion of the pipe connector seated onto the seating stands in order to maximize the potential use of both the seating stand and first support member to effectively bend the pipe. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by the combination of Lance, AutoBlog, Heber, Saloom and Rose to include the first support member in close contact with a portion of the pipe connector seated onto the seating stands in order to maximize the potential use of both the seating stand and first support member to effectively bend the pipe. 
Lance further discloses a second bending body ( 48) located on top of the body (Col 5, Ln 15-16) in such a manner as to face the first bending member (42) (as illustrated in Fig 11 ); 
a second support member (94) located on top of the front surface of the second bending body in such a manner as to come into close contact with the first location of a portion of the pipe connector (as illustrated in Fig.s 11 & 12); a fourth cylinder (90) (Col 6, Ln 5-6); and 
a second bending member (74) (Col 5, Ln 56; as illustrated on the right side of Fig 11) connected to the front surface of the second bending body by means of a second hinge (76) (Col 5, Ln 57) in such a manner as to rotate around the second hinge by linear motion of the fourth cylinder, wherein the second bending member is configured to bend the other side of the pipe connector by rotation (as illustrated in Fig.s 11 & 12).  Examiner notes that although Lance is not explicit to linear motion of the cylinder, the cylinder disclosed by Lance is illustrated to have a linear body and rod, and therefore would be recognized by a skilled Artisan as capable of providing linear motion to a connected load, such as second bending body by means of a second hinge as claimed. 
Lance is silent to the second cylinder and the fourth cylinder are parallel and configured to operate in opposite directions.  Examiner notes however that the operation of the cylinder is dependent upon the location of the attachment points of both ends of the cylinder and that  skilled Artisan would recognize that moving an attachment point to configure a cylinder operate in a desired location would be the result of substituting one arrangement of elements for another in order to obtain an expected result and that modification of Lance to achieve opposite motion of the cylinders would be within the scope of the invention as disclosed. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by the combination of Lance, AutoBlog, Heber, Saloom and Rose to modify the arrangement of the cylinder attachment points, as disclosed by Lance, such that the cylinders were configured to operate in opposite directions, in order to produce a bent tube having bends in opposite directions. 
Regarding Claim 6, the combination of Lance, AutoBlog, Heber, Saloom and Rose teaches all aspects of the claimed invention as stated above.  Saloom further teaches the seating stands (26) are spaced apart from each other by a shorter distance than a length of the pipe connector (TF) so as to allow the pipe connector supplied through the supply part to be seated thereonto (as illustrated in Fig 2) and have seating grooves (47), (48) (Col 4, Ln 34-35) formed on a first side thereof (as illustrated in Fig 3).  Saloom is not explicit to seating grooves to prevent the pipe connector from moving or falling, however a skilled Artisan would recognize that the pipe would be retained onto the seating stand by virtue of the groove design and orientation.  Saloom teaches the pipe in the groove is moved from position 26a, to 26b to 26c, indicating retention of the pipe in the groove. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by the combination of Lance, AutoBlog, Heber, Saloom and Rose to include seating stands supporting the pipe in grooves, as taught by Saloom, in order to position the pipe for further processing. 
Regarding Claim 8, the combination of Lance, AutoBlog, Heber, Saloom and Rose teaches all aspects of the claimed invention as stated above.  Lance further discloses the first support member (72) has a second bending groove formed rounded on an outer side of the front surface thereof (as illustrated in Fig 10) such that second side of the pipe connector is curvedly bent when the pipe connector is being bent by the first bending member (as illustrated in Fig 12). 
Regarding Claim 9, the combination of Lance, AutoBlog, Heber, Saloom and Rose teaches all aspects of the claimed invention as stated above. 
Lance further discloses a third cylinder (80) (Col 5, Ln 61); rails located on the underside of the second bending body to move the second bending body (43) ( Col 5, Ln 11) located on the underside of the second bending body (as illustrated in at least Fig 11) to move the second bending body by the third cylinder. 
Lance further discloses the second bending body (48) is configured such that the first support member (72) and the second support member (59) a separated from each other by means of the operation of the third cylinder to allow the bent copper pipe connector.  Lance discloses the second bending body (48) is fixed on the rails (43) (all as illustrated in Fig 11).  A skilled Artisan would recognize that the fourth cylinder (90) could be utilized to separate both the first support member (72) and the second support member (59) simultaneously from each other, providing a simultaneous bending of the tub in two opposite positions, by allowing the second bending body (48) to slide on the rails (43), thus providing a faster bending operation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by the combination of Lance, AutoBlog, Heber, Saloom and Rose to modify the automatic bending apparatus, as disclosed by Lance, to include a sliding connection between the second bending body and the rails, allowing separation of both first support member and the second support member simultaneously from each other, thus providing a faster bending operation. 
Lance further discloses elements (72), (59) & (94) (as illustrated in Fig 6) comprise a hole, when elements (72), (59) are separated at the conclusion of the bending operation, intended to discharge the bent pipe connector therethrough, thus allowing the bent copper pipe connector to be discharged downward through the discharge hole. 
Regarding Claim 10, the combination of Lance, AutoBlog, Heber, Saloom and Rose teaches all aspects of the claimed invention as stated above.  Lance further discloses the second support member (59) has a first bending groove formed rounded on an outer side of the front surface thereof (as illustrated in Fig 9) such that the first side of the copper pipe connector is curvedly bent when the copper pipe connector is being bent by the second bending member to form the second bend at the second location (as illustrated in Fig 12). 
Regarding Claim 11, the combination of Lance, AutoBlog, Heber, Saloom and Rose teaches all aspects of the claimed invention, as stated above. Lance further discloses angle adjusting stands (68) located on side portions of the first bending part and the second bending part, wherein the angle adjusting stands are configured to adjust rotation angles of the first bending member and the second bending member before bending according to bending curvature angles of the pipe (Col 7, Ln 43-57 describe in detail the operation of the angle adjusting stands).  Examiner notes the bending angle of the bent pipe are illustrated to be determined before bending by the limit of the radius (described by the angle between the endpoints of the radius) of the first bending part and the second bending part. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lance, in view of AutoBlog ((https://www.autoblog.com/2015/11/25/what-metal-is-the-exhaust-system-made-from/; site accessed 21 OCT2021), Herber Engineering AB 300S YouTube video (https://www.youtube.com/watch?v=ktc4aCqlX7s, site accessed 14JUL2022), hereinafter Herber and further in view of Saloom (US 4,102,173), hereinafter Saloom, Rose, et alia (US 2,639,493), hereinafter Rose and Shen (US 3,232,449), hereinafter Shen and further in view of Yogo, et alia (US 2018/0050375), hereinafter Yogo. 
Regarding Claim 3, the combination of Lance, AutoBlog, Heber, Saloom, Rose, teaches all aspects of the claimed invention, as stated above. Lance is silent to a supply container located on the side portion of the body, a plurality of ascending and descending bars and a guide robot. 
Shen teaches an automatic supply apparatus for round workpieces, a related art. Shen further teaches a supply container (1) (Col 1, Ln 58-60); a plurality of ascending and descending bars (9) vertically located on an inner side of the supply container (Col 1, Ln 69-70), wherein the plurality of ascending and descending bars is configured to be moved up and down to allow the bending connector (2) accommodated in the supply container to be lifted above the supply container (as illustrated in Fig 2). 
Examiner notes that although Shen explicitly teaches the supply is intended to provide material to a processing apparatus (Col 1, Ln 1-4), Shen is not explicit to the a supply container being located on the side portion of the body to accommodate the pipe, however a skilled Artisan would recognize the need to locate the supply of raw material in order to maximize the effectiveness and efficiency of the overall apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by the combination of Lance, AutoBlog, Heber, Saloom and Rose, to include a supply part, comprising a supply container, located on the side portion of the body to accommodate the pipe, the supply container having a plurality of ascending and descending bars configured to raise the pipe above the supply part, in order to maximize the effectiveness and efficiency of the overall apparatus. 
Yogo teaches an automatic bending apparatus for a pipe connector. Yogo further teaches a guide robot (10) located above the body (as illustrated in Fig 1) to hold the pipe connector thus move the pipe connector to the bending position adjusting part (steps [S220], [S230], Fig 6). Examiner notes that Yogo is not explicit to the pipe connector placed on tops of the ascending and descending bars, however Yogo teaches the use of the robot to move the workpiece from an initial, loading, position to a working position, where the bending operation may be performed (Para [0088], Ln 3-6, Para [0089], Ln 4-8). Yogo teaches the result of the use of the robot with the automatic bending apparatus is an improved operation as compared to conventional techniques (Para [0098], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by the combination of Lance, AutoBlog, Heber, Saloom, Rose and Shen, to include a guide robot located above the body to hold the pipe connector thus move the pipe connector to the bending position adjusting part, as taught by Yogo, in order to improve the operation of the automatic bending apparatus as compared to conventional techniques. 
Regarding Claim 4, the combination of Lance, AutoBlog, Heber, Saloom, Rose, Shen and Yogo teaches all aspects of the claimed invention as stated above. Shen further teaches the ascending and descending bars each have a concave groove (56) formed on top thereof (Fig 2) to prevent the pipe connector is being able to be placed stably thereon (Col 3, Ln 70-75). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inda (US 3,426,562) teaches an automatic machine for bending tubes. 
Granelli (US 5,339,670) teaches an automatic machine for bending tubes. 
Hopf (US 5,918,496) teaches an adjustable die for bending tubes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725




/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725